     Case 2:19-cv-01110-JAD-BNW Document 39
                                         38 Filed 12/22/20
                                                  12/21/20 Page 1 of 1
                                                                     2



 1   JACOB S. SMITH, ESQ.
     Nevada Bar No. 10231
 2
     ERIC CIAROLLA, ESQ.
 3   Nevada Bar No. 15395
     HENNESS & HAIGHT
 4   8972 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 5
     (702) 862-8200
 6   Attorneys for Plaintiff
                                   UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8

 9   ZELLA WATSON,

10                    Plaintiff,                   Case No.: 2:19-cv-01110-JAD-BNW
11
     vs.                                  STIPULATION AND ORDER TO
12
                                          EXTEND BRIEFING SCHEDULE ON
     BED BATH & BEYOND, INC., a foreign DEFENDANT’S MOTION FOR
13   corporation; ROE FLOOR MAINTENANCE SUMMARY JUDGMENT
     COMPANY; DOES I through X; DOE (First Request)
14   EMLOYEES I through X; and ROE
15
     CORPORATIONS I through X, inclusive,        ECF No. 38
16                    Defendants.
17          IT IS HEREBY STIPULATED by and between Plaintiff, ZELLA WATSON, through
18   her counsel, JACOB SMITH, ESQ. of the law firm of HENNESS & HAIGHT, and Defendant,
19   BED BATH & BEYOND, INC., through its counsel, JONATHAN C. PATILLO, ESQ. of the
20   law firm of WILSON ELSER MOSKOWITZ EDELMAN & DICKER, that the time for Plaintiff

21
     to file her response to Defendant, BED BATH & BEYOND, INC.’s Motion for Summary
     Judgment (#37) be extended from December 21, 2020 to and until January 5, 2021.
22
     Dated this 21st day of December, 2020.           Dated this 21st day of December, 2020.
23
     HENNESS & HAIGHT                                 WILSON ELSER MOSKOWITZ
24
                                                      EDELMAN & DICKER
25      /s/ JACOB S. SMITH, ESQ.
     JACOB S. SMITH, ESQ.                             ____/s/ JONATHAN C. PATTILLO, ESQ.____
26   Nevada Bar No. 10231                             JONATHAN C. PATTILLO, ESQ.
     8972 Spanish Ridge Avenue                        Nevada Bar No. 13929
27
     Las Vegas, Nevada 89148                          300 South Fourth Street, 11th Floor
28   Attorneys for Plaintiff                          Las Vegas, Nevada 89101
                                                      Attorneys for Defendant
       IT IS SO ORDERED.
       Dated: December 22. 2020
                                                  1
                                       ______________________
                                       U.S. District Judge
